Citation Nr: 0738246	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound of the left 
leg with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  In this decision, the RO 
assigned a 30 percent disability rating for the veteran's 
PTSD, which had previously been rated as anxiety reaction, 
effective as of August 8, 2002, the date of receipt of the 
veteran's claim.  The RO also continued a 10 percent 
disability rating for the veteran's service-connected 
hypertension and shell fragment wound disabilities, and 
continued a noncompensable disability rating for his 
bilateral hearing loss disability.

In January 2006, the veteran testified at a video-conference 
hearing over which the undersigned Veterans Law Judge 
presided.  A copy of the transcript from the hearing has been 
associated with the veteran's claims folder.  

The Board rendered a decision on the hypertension, shrapnel 
fragment wound, and hearing loss claims in April 2006, and 
remanded the PTSD claim for additional development.  The 
veteran appealed the Board's decisions concerning 
hypertension and the shell fragment wound to the United 
States Court of Appeals for Veterans Claims (Court), which 
vacated the Board's decision on those issues in June 2007 and 
remanded matters to the Board for further action.  

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure due process and that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.

The issue of entitlement to an increased rating for PTSD was 
previously remanded by the Board in April 2006 an is 
currently undergoing development.  Accordingly, action on 
this issue is deferred at the present time.

Concerning the claims for increased ratings for hypertension 
and the left leg shell fragment wound, there are now before 
the Board VA records of treatment the veteran has received 
for these disabilities that were not considered in the 
Board's prior decision, and have not been considered by the 
RO.  The records were received after the Board rendered its 
April 2006 decision.  These records must be considered by the 
RO/AMC in the first instance in order to provide the veteran 
with due process.  38 C.F.R. § 19.37 (2007).  

In the June 2007 Joint Motion for Partial Remand, the parties 
indicated that the Board did not discuss the potential 
applicable rating for a painful scar, and that it did not 
discuss any possible neurological involvement possibly 
associated with it.  To ensure the record is complete, a VA 
examination will be requested.

Also, in June 2007 the parties noted that there had been left 
ventricular hypertrophy by voltage criteria in March 1972, 
borderline left ventricular hypertrophy in March 1974, and an 
audible murmur in the right upper sternal border on VA 
examination in September 2002.  The parties faulted the Board 
for not discussing whether additional compensation was 
warranted for potential heart problems, and for not 
discussing whether a heart protocol examination was necessary 
to assess the severity of the veteran's heart problems.  To 
ensure the record is complete, a VA examination will be 
requested.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA heart 
protocol examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests 
should be conducted.

Following examination of the veteran, 
the examiner should provide an opinion 
as to whether the veteran suffers from 
heart disease and provide any 
appropriate diagnoses, i.e., left 
ventricular hypertrophy, murmur, etc.

If current heart disease is diagnosed, 
the examiner should state whether it is 
at least as likely as not (a 
probability of at least 50 percent) 
that it was caused or aggravated by the 
veteran's service-connected 
hypertension, or is in any way related 
to the service-connected hypertension.  

The examiner should describe what 
symptoms, if any, the veteran currently 
manifests as a result of his 
hypertension and any associated heart 
disease (if applicable).  The examiner 
should report the veteran's blood 
pressure reading.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.   Schedule the veteran for 
appropriate VA examination(s) of his 
left lower extremity.  Any indicated 
tests, including x-rays, should be 
accomplished.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected residuals of a shell 
fragment wound of the left leg with 
retained foreign bodies, to include any 
scars, muscle, orthopedic, and 
neurological residuals.

The examiner(s) should specifically 
discuss the severity of any muscle 
impairment, and identify which, if any, 
muscle groups are involved, i.e., 
including, but not limited to, Muscle 
Group XI.

The examiner(s) should also describe in 
detail the veteran's scar, to include a 
discussion of whether the scar is 
unstable (i.e., frequent loss of 
covering of the skin over the scar) or 
painful on examination, and whether it 
results in any limitation of function.  
The size (width and length) of the scar 
should be measured.  

Finally, the examiner(s) should state 
whether there are any neurological 
residuals associated with the veteran's 
service-connected disability and 
identify any nerves involved.  If so, 
the examiner(s) should specifically 
discuss the extent, if any, of 
paralysis of the nerves involved.

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.

3.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws, regulations and case 
law, including Esteban v. Brown, 6 Vet. 
App. 259 (1994), and consideration of 
all of the evidence received since the 
October 2005 supplemental statement of 
the case.  If the decision with respect 
to the claims remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


